Talbot, C. J.,
concurring:
I concur in the order for judgment as written by Justice McCarran.
Although it has been held that -where a lease is taken on property for an indefinite period, with the rent payable monthly, it will be construed as a lease from month to month, I think, under the facts alleged in the complaint; the agreement for the rental of the room for the keeping of plaintiff’s papers and things, without other persons to have access to the room, for some,months until plaintiff returned, with a lease for the time he was absent and one which the parties had a right to make, and consequently it was legal and binding, and as much so as if the lease had been made for four or five months, or for a definitely specified period of five months, with the rent payable monthly. (Harty v. Harris, 120 N. C. 408, 27 S. E. 90.)
If the hotel company had attempted to cancel the lease one or two months after the plaintiff had gone and before he returned, and had put his things out, it ought to be liable for any damages resulting. A lease for some months until the tenant returns implies that it is to run until he returns at some time not less than a few months and less than a year. No good reason appears why persons going on an extended trip should not be allowed to rent apartments for the storage and keeping of their property during their absence, and, if the landlord agrees that the lease shall run for some months until the tenant returns, the law ought to require the landlord to -keep his agreement during that time.
If, as alleged, the plaintiff leased the room and paid the rent, and the defendant breached the lease by allowing persons to occupy the room during plaintiff’s absence, it becomes necessary to consider what damages, *84if any, the plaintiff sustained, for he cannot recover without alleging and showing the injury suffered or the amount he has been damaged. For counsel to argue that the allowing of other persons to occupy the room and have access to plaintiff’s papers contrary to the agreement might have injured plaintiff many thousands of dollars if the occupants of the room, by obtaining information from the papers, prevented the consummation of important mining or other deals by the plaintiff, is not sufficient to show that there was any actual damage to the plaintiff in this regard for which he can recover from the defendant. Aside from the money paid for rent, there is no indication that the plaintiff sustained any damage. If, because the agreement was breached by the defendant, the plaintiff, as claimed, is entitled to recover all the rent he paid for the exclusive use of the room for the safe and undisturbed keeping of his things during his absence, regardless of whether defendant could offset a reasonable sum for the keeping of the property during plaintiff’s absence, the amount, as shown by the allegations, is only $270, and consequently the complaint fails to state a cause of action within the original jurisdiction of the district court, and under the facts alleged the case is one which could only be brought in the justice’s court, and of which the district court would have jurisdiction only on appeal. (Const., art. 6, sec. 6; Rev. Laws, 321, 4840; Moore v. Orr, 30 Nev. 461.)
The complaint does not allege the particular month or months that the contract was breached; and whether it be treated as a lease from month to month with one or more months breached, or be treated as a lease for the period the plaintiff was absent, with monthly payments, and as being breached for the entire time he was away, the jurisdiction would fall in the justice’s court whether plaintiff is entitled to recover for the breach the rent he paid, or only the rent less a reasonable amount for the keeping of his papers and property when other persons were allowed access to his room.
The allegation that plaintiff occupied the room for a month after he returned, and paid $70 for that month, *85being beyond the agreement for' the keeping of his things during his absence which is alleged to -have been breached, does not indicate any cause of action; it fails as much to show any liability as would an allegation that the plaintiff had bought a horse from defendant and paid him $100 for it, or had borrowed some amount or given a note and had repaid it.